Order setting aside verdict and conditionally directing new trial reversed, on the law and on the facts, and in the exercise of discretion, and the verdict in favor of plaintiff reinstated, with costs to plaintiff-appellant-respondent. Since punitive damages were an element in the verdict awarded, the verdict is not excessive or unconscionable. On the question of liability there was a proper issue of fact for the jury which was submitted to it on a charge to which there was no exception. Concur — Breitel, J. P., Rabin, Valente, Stevens and Bastow, JJ.